Case 4:16-cr-00059-LGW-CLR Document 85 Filed 07/01/20 Page 1 of 2
                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By MGarcia at 3:46 pm, Jul 01, 2020
Case 4:16-cr-00059-LGW-CLR Document 85 Filed 07/01/20 Page 2 of 2
